Citation Nr: 0107881	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the October 1998 VA examination report 
reflects that the veteran is unable to work.  In addition, 
the record reflects that the veteran served on active duty 
during the Vietnam Conflict.  Hence, a claim for nonservice 
connected pension is hence inferred.  This matter is referred 
to the RO for appropriate action.


REMAND

The Board has reviewed the record and finds that further 
development is necessary prior to the completion of appellate 
action. 

First, the Board observes that the veteran served on active 
duty during the Vietnam Conflict.  In addition, service 
personnel records show that he was stationed in the Republic 
of South Vietnam from June 1966 to May 1967, and that his 
Military Occupational Specialist (MOS) was 63B20, or wheeled 
vehicle mechanic.

The Board observes there was a significant change in the law 
during the pendency of this appeal.  Specifically, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the record does not reflect that the veteran 
has been diagnosed with PTSD.  However, in his April 1999 
substantive appeal, the veteran stated that he experienced 
stressful events while on active duty in the South Republic 
of Vietnam, including the death of a friend, and that, 
following the death of his friend and while still on active 
duty, he was hospitalized and treated for a nervous 
breakdown.  These records are not present in the claims file 
before the Board.

In addition, the veteran further reported in April 1999 he 
had been hospitalized a total of four times for his neuro-
psychiatric disability.  Yet, the claims file contains 
records of only two hospitalizations.

Because the veteran's service medical records are incomplete, 
and because there are outstanding medical treatment records 
of which the VA is on notice, further development is 
required.

The veteran is advised that for service connection for PTSD 
to be granted, the veteran must present medical evidence of a 
diagnosis of PTSD, medical evidence of a link between current 
symptoms and an inservice stressor, and credible supporting 
evidence that the claimed inservice stressor occurred.  See 
38 C.F.R. § 3.304(f) (2000).

The veteran should be advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any and all 
service medical and clinical medical 
records in existence under the veteran's 
name and/or service number for treatment 
received in the South Republic of 
Vietnam.  The RO is requested to make 
specific attempts to obtain any service 
medical and clinical medical records in 
existence under the veteran's name and/or 
service number from the 118th Aviation 
Battalion Dispensary; 774th Medical 
Detachment; and Unit Dispensary 2/4 
Cavalry; and any and all medical and 
field medical facilities associated with 
the HHD 145th Aviation Battalion.

2.  Should the RO be unable to find 
service medical and clinical medical, the 
RO should use alternative sources to 
obtain them, using the information of 
record and any additional information the 
veteran may provide.  If necessary, the 
RO should request that the veteran or his 
representative provide further 
information.  If these records are 
unavailable, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical, clinical medical, 
and service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

3.  The RO should attempt to verify the 
veteran's specific reported stressors, as 
appropriate, including, but not limited 
to, referral to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and affording afford the 
veteran an opportunity to procure lay 
statements from persons who may have 
witnessed the identified events.  If 
necessary, the RO should request from the 
veteran additional specific information 
concerning events during service that are 
considered to be stressors-including, 
but not limited to, the death of his 
friend.  The veteran should be advised 
that must provide specific information 
concerning the events, dates, places, and 
persons and units involved for a 
meaningful search for, and verification 
of, information.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 part 3, chapter 
5, paragraph 5.14.

4.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
PTSD.  The RO should, in addition, 
procure duly executed authorization for 
the release of private medical records.

5.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
PTSD that are not already of record.  The 
RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran for his 
PTSD at VA Medical Centers in Tuscaloosa 
and Birmingham, Alabama since his 
discharge from active service in 1967.

6.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative, if 
any, should be informed of the such 
negative results.  38 C.F.R. § 3.159 
(2000).

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

9.  Thereafter, this matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




